ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 05/16/2022 have been entered in full. Claims 4, 7, and 16-41 are cancelled. Claims 1-3, 5, 6, and 8-15 are pending.
Rejections of claims 7, 17-19, 23, and 41 set forth in the Final Office action mailed on 03/07/2022 are withdrawn as moot in view of the cancellation of the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, and 8-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., Science. 2014 May 9;344(6184):641-645 (“Tran”; of record), taken together with 20060194318 (Shankar; of record) and US 20120328662 (Karlsson-Parra; of record).
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive for the following reasons. 
The rejection of record finds that Tran does not teach maturation of dendritic cells (DCs), as claimed, and cites Shankar and Karlsson-Parra for teaching methods of differentiating and maturing dendritic cells from monocytic precursors. In Shankar, mature dendritic cells were generated by a combination of GM-CSF, IL-4 and IFN- [0075]. In Karlsson-Parra teaches maturation of dendritic cells with the combination of poly-I:C, resiquimod (R848) and IFN-, as recited recited in claims 12 and 13 [0012]. 
Applicant points out that Tran only teaches screening T cells using immature DC and further argues that the rejection of record cited no rationale for modifying Tran in view of Shankar or Karlsson-Parra. 
In response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, the use of known techniques to improve similar methods in the same way is a rationale that may be used to support a finding of obviousness (MPEP 2141 III).
Shankar and Karlsson-Parra would not be teaching how to produce mature DCs if the knowledge generally available to one of ordinary skill in the art did not include an understanding of why one would want to do so. This is evidenced in the introductory sections of the cited references. Shankar teaches that mature DCs are superior to immature DCs for presentation of antigens to T cells [0002].  Karlsson-Parra teaches that a known prior art strategy is to “activate and mature antigen-loaded migratory DCs from the tumor-bearing patient ex vivo and subsequently reintroduce them to the same patient. Antigen-loading is typically performed by adding tumor associated antigens … to monocyte-derived immature DCs followed by activation/maturation of antigen-loaded DCs with different combinations of inflammatory factors [[0005]; emphasis added]. Accordingly, the Karlsson-Parra seeks to provide proinflammatory mature dendritic cells that produce high levels of desirable chemokines and interleukin 12 (IL-12) [0011]. As noted in the rejection of record, the combinations of inflammatory factors taught in Karlsson-Parra includes TLR ligands (poly-I:C, resiquimod) and IFN-, as recited in claim 12. These stimuli are taught to promote efficient T cell activation [0003]. As noted previously, in Karlsson-Parra the matured cells express high levels of IL-12 and TNF [0021], which is the same outcome recited in claim 14. 
Thus, it was established in the rejection of record that methods of differentiating and maturing dendritic cells from monocytic precursors were well known and routine in the art prior to the time the instant application was filed and it was further established that mature DCs have desirable properties for activating T cells.Therefore, it is maintained that it is not inventive to modify Tran by adding steps to mature the dendritic cells. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647